Relator insists that we were in error in our oginial holding herein, and cites us to the case of Ex parte Lang, a United States Supreme Court decision found in 21 Law Ed., 872, and to some kindred cases with a like holding.
The case of Ex parte Lang, supra, can be easily distinguished from the instant case. In that case the relator had been theretofore sentenced by the trial court to pay a fine of $200.00, and suffer a confinement in the jail for one year. The statute under which the conviction was had, however, provided for either a fine up to $200.00 or by imprisonment in jail for a year, but not for both such punishments. Lang paid the $200.00 *Page 388 
fine and same was placed in the U.S. Treasury. After he had served five days on the imprisonment it was discovered that the law did not authorize such double punishment of both a fine and imprisonment, and the trial judge then attempted to correct his judgment so that Lang should be punished by confinement in jail for one year. The Supreme Court held, in effect, that Lang, having paid the $200.00 fine, had already suffered one of the penalties provided by law, and that the second judgment and sentence of the court placed him in jeopardy twice for the same offense, and he was discharged from custody. It will be noted that this Lang case is based upon a mistake of the court in affixing a double punishment, which of course could not be done.
In the case at bar, there was no mistake made by the trial court. The court had the right to sentence this relator to a term of fifteen years in prison; it did thus sentence him, and under the record it was the duty of the clerk to properly record such a sentence in the minutes of the court. The clerk, however, merely made a mistake in the record of such judgment and sentence by failing to strike out the phrase in the parentheses (robbery by use of firearms), but the clerk did place in such record that the relator had been found guilty of "robbery," which latter word followed immediately after the parenthesis (robbery by use of firearms).
The nunc pro tunc judgment and sentence evidenced the fact that the failure to strike out the words in parenthesis was but a clerical error, and as such we think we were correct in holding herein that such an error could be corrected under the power given by the statute, and that such order could be made to speak the truth. The nunc pro tunc order bears the date of the original order, and of course becomes effective at such date.
It is contended that the nunc pro tunc judgment evidences another and different judgment than the one theretofore entered against relator in Orange County, and therefore is another and different punishment which he is called upon to suffer. Such a contention we do not deem to be sound. Relator is in said last order condemned to suffer the same fifteen years that he was originally called upon to suffer, and for the same crime, that is for "robbery," and the judgment and sentence bears the same date as the original judgment and sentence, and speaks the truth relative to what took place at the time judgment and sentence were first entered, according to the showing made herein; this latter order correctly reflects on *Page 389 
the record what actually took place, the first order failing through a mere clerical inadvertence to thus reflect the truth.
The motion for a rehearing is overruled.